Exhibit 10.4 Purchase Order Seller: Shenzhen Huike Audio Co., Ltd Address: 49 Tangxiayong Avenue, Songgang Town, Bao’An district Shenzhen China Buyer: Dongguan AIVtech Co., Ltd. Address: 78 WenQuan South Road, Shilong Town Dongguan China Pursuant to the Contract Law of the People’s Republic of China, the seller and the buyer mutually agree as follows: Contract date:March 17, 2010 Product:Speaker wooden case Amount:CNY 2,319,500.92 Delivery time: Subject to the agreed date Other terms: a. The seller shall be responsible for the quality of products. b. The buyer shall make the payment within 30 days after arrival. Seller Buyer Shenzhen Huike Audio Co., Ltd.
